Weltner, Presiding Justice,
dissenting.
I dissent.
The Court of Appeals finds a distinction between the use of a file by a witness “to refresh her recollection or memory of the precise total number of times she had met with the victim”; and a use by that witness that is “simply ascertaining that number.” Salley v. State, 199 Ga. App. 358, 360 (405 SE2d 260) (1991).
I am unable to comprehend any such difference. Because this case is controlled by Baxter v. State, 254 Ga. 538, 548 (331 SE2d 561) (1985), the judgment of the Court of Appeals should be reversed.
I am authorized to state that Justice Hunt joins in this dissent.
W. Fletcher Sams, District Attorney, J. David Fowler, Assistant District Attorney, for appellee.